[Cite as State v. Dover, 2019-Ohio-2462.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case Nos. 2018-CA-107
                                                  :   and 2018-CA-108
 v.                                               :
                                                  :   Trial Court Case Nos. 2018-CR-35
 ELRASHAWN DOVER                                  :   and 2018-CR-44
                                                  :
         Defendant-Appellant                      :   (Criminal Appeal from
                                                  :   Common Pleas Court)

                                             ...........

                                            OPINION

                             Rendered on the 21st day of June, 2019.

                                             ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

ROBERT ALAN BRENNER, Atty. Reg. No. 0067714, P.O. Box 340214, Beavercreek,
Ohio 45434
      Attorney for Defendant-Appellant

                                            .............




WELBAUM, P.J.
                                                                                           -2-




       {¶ 1} Defendant-appellant, Elrashawn Dover, appeals from a judgment of the Clark

County Court of Common Pleas, which imposed an aggregate 15-year prison sentence

after he pled guilty to receiving stolen property in Clark C.P. No. 2018-CR-35 and to

attempted murder with a firearm specification in Clark C.P. No. 2018-CR-44. In support

of his appeal, Dover argues that the record does not support the trial court’s decision to

impose consecutive sentences for his offenses. Dover also argues that the length of his

aggregate prison sentence is not supported by the record. We disagree with both of

Dover’s claims. The judgment of the trial court will be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} In January 2018, Dover was indicted for several offenses in two separate

Clark County cases. Specifically, in Case No. 2018-CR-35, Dover was indicted for one

count of improperly handling a firearm in a motor vehicle, carrying a concealed weapon,

failure to comply with the order or signal of a police officer, and receiving stolen property.

In the second case, Case No. 2018-CR-44, Dover was indicted for two counts of

attempted murder, with firearm specifications.

       {¶ 3} Pursuant to a plea agreement, Dover pled guilty to the charge for receiving

stolen property in Case No. 2018-CR-35, a fourth-degree felony. Dover also pled guilty

to one count of attempted murder, with a firearm specification, in Case No. 2018-CR-44,

a first-degree felony. In exchange for Dover’s guilty pleas, the State agreed to dismiss

all the remaining charges, as well as all the charges in a third case that is unrelated to

this appeal, Clark C.P. No. 2018-Ohio-154.           The State also agreed to have a
                                                                                         -3-


presentence investigation (“PSI”) conducted prior to sentencing.

       {¶ 4} After accepting Dover’s guilty pleas, the trial court held a sentencing hearing

on September 18, 2018. At the sentencing hearing, the trial court noted that it had

reviewed Dover’s PSI report. Thereafter, the trial court gave the parties an opportunity

to make statements before it imposed a sentence. Following the parties’ statements, the

trial court sentenced Dover to one year in prison for receiving stolen property, 11 years in

prison for attempted murder, and three years in prison for the firearm specification. The

trial court ordered all the sentences to be served consecutively for an aggregate term of

15 years in prison. The judgment entry filed in each case correctly reflects the sentence

imposed at the sentencing hearing; the judgment entry in Case No. 2018-CR-44 also

includes the necessary consecutive-sentence findings.

       {¶ 5} Dover now appeals, raising a single assignment of error which challenges

his prison sentence.



                                  Assignment of Error

       {¶ 6} Under his sole assignment of error, Dover challenges the trial court’s decision

to impose consecutive sentences and the length of his 15-year prison sentence. Dover

claims that, because he has no prior adult criminal record and because all of his juvenile

offenses are non-violent, the record does not support either the consecutive nature or

length of his sentences. We disagree.

       {¶ 7} When reviewing felony sentences, appellate courts must apply the standard

of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St. 3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 1 and ¶ 7.         Pursuant to the plain language of R.C.
                                                                                          -4-


2953.08(G)(2), this court may vacate or modify Dover’s sentence only if it “determines by

clear and convincing evidence that the record does not support the trial court’s findings

under relevant statutes or that the sentence is otherwise contrary to law.” Id. at ¶ 1.

This is a very deferential standard of review, as the question is not whether the trial court

had clear and convincing evidence to support its findings, but rather, whether we clearly

and convincingly find that the record fails to support the trial court’s findings. State v.

Rodeffer, 2013-Ohio-5759, 5 N.E.3d 1069, ¶ 31 (2d Dist.), citing State v. Venes, 2013-

Ohio-1891, 992 N.E.2d 453, ¶ 21 (8th Dist.).

       {¶ 8} In this case, while sentencing Dover, the trial court made consecutive-

sentence findings under R.C. 2929.14(C)(4), which is one of the relevant statutes referred

to in R.C. 2953.08(G)(2). The court ordered that the sentences in Case No. 2018-CR-

44 be served consecutively to each other and to the one imposed in Case No. 2018-CR-

35. Pursuant to R.C. 2929.14(C)(4), a trial court may impose consecutive sentences if it

finds that: (1) consecutive service is necessary to protect the public from future crime or

to punish the offender; (2) consecutive sentences are not disproportionate to the

seriousness of the offender's conduct and to the danger the offender poses to the public;

and (3) one or more of the following three findings are satisfied.

       (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed

       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or

       more courses of conduct, and the harm caused by two or more of the
                                                                                          -5-


       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive

       sentences are necessary to protect the public from future crime by the

       offender.

R.C. 2929.14(C)(4)(a)-(c).

       {¶ 9} “[A] trial court is required to make the findings mandated by R.C.

2929.14(C)(4) at the sentencing hearing and incorporate its findings into its sentencing

entry, but it has no obligation to state reasons to support its findings.” State v. Bonnell,

140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, syllabus. “[W]here a trial court

properly makes the findings mandated by R.C. 2929.14(C)(4), an appellate court may not

reverse the trial court’s imposition of consecutive sentences unless it first clearly and

convincingly finds that the record does not support the trial court’s findings.” State v.

Withrow, 2016-Ohio-2884, 64 N.E.3d 553, ¶ 38 (2d Dist.). Again, “the question is not

whether the trial court had clear and convincing evidence to support its findings, but

rather, whether we clearly and convincingly find that the record fails to support the trial

court’s findings.”   (Citation omitted.)   Id.   In applying that standard of review, “the

consecutive nature of the trial court’s sentencing should stand unless the record

overwhelmingly supports a contrary result.” (Citation omitted.) Id. at ¶ 39.

       {¶ 10} In this case, the record establishes that the trial court made all the required

consecutive-sentence findings at the sentencing hearing and in the judgment entry issued

in Case No. 2018-CR-44 where it ordered the sentences to be served consecutively to
                                                                                        -6-


the prison sentence of one year in Case No. 2018-CR-35.

      {¶ 11} Dover first claims that the trial court’s criminal history finding under R.C.

2929.14(C)(4)(c) was not supported by the record.        Specifically, Dover claims that,

because he had no prior adult criminal record and only non-violent juvenile offenses, the

record does not support the finding that his “history of criminal conduct demonstrates

consecutive sentences are necessary to protect the public from future crime by [him].”

R.C. 2929.14(C)(4)(c).    A trial court, however, is not precluded from considering an

offender’s juvenile adjudications when determining whether the offender’s criminal history

demonstrates that consecutive sentences are necessary to protect the public from future

crime by the offender. State v. Ward, 2d Dist. Clark No. 2015-CA-115, 2018-Ohio-1230,

¶ 35. In fact, “the consideration of the juvenile adjudication in fashioning an appropriate

sentence is not only permitted, but is required by R.C. 2929.12(D-E).” State v. Little, 3d

Dist. Wyandot No. 16-18-06, 2019-Ohio-745, ¶ 7.

      {¶ 12} In State v. Brandon, 2d Dist. Clark Nos. 2014-CA-143, 2014-CA144, 2014-

CA-145, 2016-Ohio-227, this court affirmed the trial court’s imposition of consecutive

sentences under circumstances where the defendant had no adult criminal record and

the trial court only considered the defendant’s juvenile record when finding that the

defendant’s criminal history warranted consecutive sentences. Id. at ¶ 10 and ¶ 17. We

reached a similar decision in Withrow, wherein the defendant had no adult felony

convictions, but an extensive juvenile record. See Withrow, 2016-Ohio-2884, 64 N.E.3d
553, ¶ 36-42 (2d Dist.). See also Little at ¶ 3 and ¶ 7-8.

       {¶ 13} A review of the PSI in this case establishes that Dover had an extensive

juvenile record. For instance, in 2013, Dover was adjudicated a delinquent child for
                                                                                            -7-


committing offenses that if charged as an adult would have constituted possession of

drugs, criminal damaging, disorderly conduct, and two probation violations. In 2014,

Dover was adjudicated a delinquent child on charges of obstructing official business and

two more probation violations. Thereafter, in 2015, Dover was adjudicated a delinquent

child on charges of criminal trespass, violating his curfew, obstructing official business,

escape, falsification, vandalism, and two additional probation violations. And, in 2016,

Dover was again adjudicated for a probation violation and failing to comply with an order

of a police officer. Finally, in 2017, just before he turned 18, Dover was also adjudicated

a delinquent child on charges of receiving stolen property, carrying a concealed weapon,

and yet another probation violation.

       {¶ 14} Given Dover’s extensive juvenile record, we do not find that the record

clearly and convincingly fails to support the trial court’s criminal history finding under R.C.

2929.14(C)(4)(c). Rather, the record firmly establishes that, over the past five years,

Dover has committed several offenses as a juvenile, some of which occurred just months

before the offenses in this case. Dover’s extensive juvenile record, and the fact that he

has continued to engage in criminal activity as an adult, support the likelihood that he will

continue to engage in criminal conduct in the future. Therefore, we cannot say that the

record does not support the trial court’s finding under R.C. 2929.14(C)(4)(c), that is,

Dover’s history of criminal conduct demonstrates consecutive sentences are necessary

to protect the public from future crime by him. Accordingly, the trial court did not err by

imposing consecutive sentences in this case.

       {¶ 15} Dover also challenges the length of his aggregate 15-year prison sentence.

As previously noted, Dover received 11 years in prison for attempted murder (the
                                                                                            -8-


maximum allowable sentence for first-degree felonies), three years in prison for the

firearm specification, and one year in prison for receiving stolen property. While Dover

does not claim that the length of his individual sentences is contrary to law,1 he does

claim that the record fails to support the imposition of an aggregate 15-year prison term.

We disagree.

       {¶ 16} Where a sentence is not contrary to law, we may modify or vacate it only if

we find by clear and convincing evidence that the record does not support the sentence.

Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, at ¶ 23. Here, the

record indicates that Dover’s conviction for receiving stolen property in Case No. 2018-

CR-35 arose from his driving a stolen vehicle, which Dover used to flee from officers while

the officers were attempting to conduct a traffic stop.          Dover’s attempted murder

conviction in Case No. 2018-CR-44 arose from an ongoing dispute with the victim’s

cousin over marijuana. In response to the victim’s verbally threatening him, Dover pulled

out a firearm and shot the victim in the chest.          The victim was hospitalized and

miraculously survived the gunshot wound. Dover, who was part of a local gang that dealt

in drugs and guns, then unsuccessfully attempted to deter the victim from cooperating


1
  We note that any claim that Dover’s sentence is contrary to law would fail, as the trial
court properly considered the criteria set forth in R.C. 2929.11 and 2929.12, and Dover’s
sentences are within the authorized statutory range. See State v. Moten, 2d Dist. Clark
Nos. 2018-CA-19, 2018-CA-20, 2019-Ohio-1473, ¶ 34, quoting State v. Brown, 2017-
Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.) (“Sentences are ‘contrary to law’ when they
do not fall within statutory ranges for offenses or when the trial court fails to consider ‘the
purposes and principles of felony sentencing set forth in R.C. 2929.11 and the sentencing
factors set forth in R.C. 2929.12.’ ”). We further note that the trial court correctly
determined that it had discretion to impose a prison sentence for receiving stolen
property, a fourth-degree felony, since Dover was also being sentenced for a first-degree
felony. See R.C. 2929.13(B)(1)(a)(ii) (if the most serious charge against the offender at
the time of sentencing is greater than a felony of the fourth or fifth degree, community
control is not mandatory for non-violent fourth or fifth degree felonies).
                                                                                        -9-


with the State by threatening the victim from jail.

       {¶ 17} When considering the facts and circumstances that led to the charges in

this case, coupled with Dover’s extensive criminal history, we do not find by clear and

convincing evidence that the record fails to support Dover’s individual sentences.

       {¶ 18} For the foregoing reasons, Dover’s sole assignment of error is overruled.



                                        Conclusion

       {¶ 19} Having overruled Dover’s assignment of error, the judgment of the trial court

is affirmed.

                                      .............



DONOVAN, J. and HALL, J., concur.




Copies sent to:

John N. Lintz
Robert Alan Brenner
Hon. Douglas M. Rastatter